       Case 2:19-cv-01515-RJC-LPL Document 29 Filed 11/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 HERBERT BLAKENEY,                           )
                                             )        Civil Action No. 19 – 1515
                          Plaintiff,         )
                                             )
                     v.                      )        District Judge Robert J. Colville
                                             )        Magistrate Judge Lisa Pupo Lenihan
 SUPT. GILMORE, et al.,                      )
                                             )
                          Defendants.        )

                                        ORDER OF COURT

       Before the Court is the September 15, 2020 Report and Recommendation of the

Honorable Lisa Pupo Lenihan (ECF No. 25) recommending that Plaintiff’s Motion for Leave to

Proceed in forma pauperis (ECF No. 15), which may or may not be construed as a Motion to

Proceed on Appeal in forma pauperis, be denied in accordance with 28 U.S.C. § 1915(g) and that

this action remain administratively closed until such time that Plaintiff pays the full $400.00

district court case filing fee or the full $505 appellate case filing fee to proceed with any desired

appeal to the Third Circuit Court of Appeals.

       Plaintiff, appearing pro se, was due to file objections to Judge Lenihan’s Report and

recommendation by October 2, 2020. (ECF No. 25). He requested an extension of time to file

objections (ECF No. 26); said request was granted by Order of Court and objections were due

November 2, 2020. (ECF No. 27). No objections were filed, and the matter is now ripe for

disposition.

       The district court must make a de novo determination of those portions of the report to

which objections are made. 28 U.S.C. § 636(b)(1)(C); see also Henderson v. Carlson, 812 F.2d
                                                  1
       Case 2:19-cv-01515-RJC-LPL Document 29 Filed 11/19/20 Page 2 of 2




874, 877 (3d Cir.1987). This Court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. The district court judge may also

receive further evidence or recommit the matter to the magistrate judge with instructions.

       Upon review of the September 15, 2020 Report and Recommendation, as well as a

review of the entire record in this matter, it is hereby ORDERED:

       The Court hereby adopts Judge Lenihan’s Report and Recommendation as the Court’s

Opinion with respect to Plaintiff’s Motion for Leave to Proceed in forma pauperis (ECF No. 15).

The motion (ECF No. 15) is hereby DENIED in accordance with 28 U.S.C. § 1915(g) and this

action shall remain administratively closed until such time that Plaintiff pays the full $400.00

district court case filing fee or the full $505 appellate case filing fee to proceed with any desired

appeal to the Third Circuit Court of Appeals.



       Dated: November 19, 2020.

                                                                              s/Robert J. Colville____
                                                                              Robert J. Colville
                                                                              United States District Judge


Cc:    Herbert Blakeney
       FB5713
       SCI Phoenix
       1200 Mokychic Drive
       Collegeville, PA 19426




                                                  2
